Citation Nr: 0415914	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  99-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial disability rating for 
intervertebral disc syndrome, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel



INTRODUCTION


The veteran had active military service from November 1990 to 
April 1991.  He served in the Southwest Asia Theatre of 
Operations from January 1991 through April 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1999 rating decision which granted service 
connection for L4-L5 bulging disc, left L40-S1 radiculopathy, 
and assigned a 40 percent disability rating. The veteran 
filed a notice of disagreement in April 1999 and a statement 
of the case was issued in July 1999.  A substantive appeal 
was received in August 1999.  

In September 2001, the Board reviewed and remanded this claim 
ordering compliance with the Veterans' Claims Assistance Act 
of 2000 (VCAA) and an additional VA medical examination.  
Subsequent to this additional development, the RO issued a 
supplemental statement of the case in February 2004 
confirming and continuing the initial 40 percent rating.

Because the veteran has disagreed with the initial non-
compensable disability rating assigned to his service-
connected intervertebral disc syndrome, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.




REMAND


The veteran asserts that the symptoms associated with his 
service connected back disability are more disabling than 
currently evaluated.  The RO granted service connection for 
L4-L5 bulging disc, left L4-S1 radiculopathy in March 1999. 
The disability was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293. As noted above, the veteran's 
disability evaluation was rated as 40 percent disabling. 

The Board notes that the regulations used to evaluate back 
disabilities, including intervertebral disc syndrome, changed 
twice since the veteran filed his claim. The first amendment 
created new criteria for intervertebral disc syndrome and 
became effective September 23, 2002. See 67 Fed. Reg. 54,345 
(Aug. 22, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293). 
The second regulatory change became effective September 26, 
2003. See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003)(to be 
codified as amended at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, and Plate V). While the RO considered the 
amendments under 67 Fed. Reg. 54,345 (Aug. 22, 2002), it has 
not had an opportunity to consider the more recent 
amendments. In addition, it does not appear that the veteran 
has received notice of the changes made to the rating 
criteria for rating intervetebral disc syndrome under 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003)(to be codified as amended at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, and Plate 
V).

While the record shows that the veteran was afforded a recent 
examination in October 2003, the Board finds that he should 
be scheduled for an additional VA examination that provides 
the information required for an evaluation under the new 
rating criteria.

To ensure full compliance with due process requirements, the 
case is Remanded to the RO for the following development:


1.  Ensure compliance with all notice and 
development required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished.  

2.  The veteran should be provided VA 
orthopedic and neurological examinations 
of the spine and spinal cord to determine 
the nature and severity of his service- 
connected back disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All necessary 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner(s) are requested to 
address the following:

a.  The range of motion of the spine 
in degrees. Symptoms such as pain, 
stiffness, or aching in the area of 
the spine affected by injury should 
be noted, as should muscle spasm, 
guarding, or abnormal gait. The 
presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should 
be noted, as should any additional 
disability due to these factors.

b.  The functional debility, 
i.e. incapacitating episodes, caused 
by the veteran's intervertebral disc 
syndrome in number of days, the 
duration of each incapacitating 
episode during the past 12-month 
period. (Note: an incapacitating 
episode is a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician).

c.  The examiner(s) should identify 
each system, both orthopedic and 
neurological, that is causing 
chronic problems because of the 
veteran's service-connected 
intervertebral disc syndrome 
(examples of possible orthopedic 
systems include the lumbar spine, 
the hips, the knees, and the ankles 
and examples of possible 
neurological systems include the 
sciatic nerve).

d.  As to each adversely affected 
orthopedic system, the examiners 
should conduct range of motion 
studies and provide a consensus 
opinion as to at what point, 
measured in degrees, pain began with 
each range of motion and provide an 
opinion as to the amount of 
additional loss in range of motion 
the veteran would experience during 
a flare-up or with fatigue.

e.  As to each adversely affected 
neurological system, the neurologist 
should provide an opinion as to 
whether the veteran's adverse 
symptomatology equates to "mild", 
"moderate", or "severe" 
incomplete paralysis or "complete" 
paralysis of the nerve in question.

f.  The examiner(s) should describe 
any postural abnormalities, fixed 
deformity (ankylosis), or 
abnormality of musculature of the 
back and the extent of any 
impairment caused thereby.  

3.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken. If any development is 
incomplete, undertake appropriate 
corrective action. Stegall v. West, 11 
Vet. App. 268 (1998).

4.  In evaluating the veteran's service-
connected low back disability, the RO 
should ensure that all pertinent 
diagnostic criteria for intervertebral 
disc syndrome are considered.  The RO 
should also give consideration to the 
possibility of staged ratings, pursuant 
to Fenderson v. West, 12 Vet.App. 119 
(1999).

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond. The SSOC should include 
citation to all relevant regulatory 
provisions, to include all relevant 
diagnostic criteria for evaluating 
intervertebral disc syndrome.   
Thereafter, the case should be returned 
to the Board.  

No action is required of the veteran until he is further 
informed, and he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




